23 Mich. App. 580 (1970)
179 N.W.2d 181
TUGENDER
v.
ROSENBLATT
Docket No. 7,368.
Michigan Court of Appeals.
Decided April 30, 1970.
*581 August, Frimet, Goren & Murphy, for plaintiffs.
Plunkett, Cooney, Rutt & Peacock (Arthur G. Brauer, of counsel), for defendant.
Before: T.M. BURNS, P.J., and HOLBROOK and BRONSON, JJ.
PER CURIAM.
This appeal arises from the granting of defendant's motion for summary judgment. Plaintiff Gloria Tugender was a social guest in the home of the defendant, Arthur Rosenblatt, in January of 1968. At about 11 o'clock of that evening, Mrs. Tugender left the home of the defendant and stepped upon the abutting public sidewalk. While on the public sidewalk which she claimed was icy she slipped, fell, and was injured. Gloria Tugender and her husband instituted suit against defendant in the Oakland County Circuit Court. The defendant filed a motion for summary judgment which was granted by the trial court. The trial court ruled that the law of Michigan was settled and clear that a private landowner does not owe any duty to keep the abutting public sidewalk free of ice and snow. Plaintiffs appeal and challenge this interpretation of Michigan law.
This Court is convinced that the trial court's appraisal of defendant's duty was correct. The general rule, of course, is that there is no common-law liability for maintenance of a sidewalk by an abutter. Grooms v. Union Guardian Trust Co. (1944), 309 Mich. 437; Weider v. Goldsmith (1958), 353 Mich. 339; Hughes v. City of Detroit (1953), 336 Mich. 457; 82 ALR2d 995.
*582 "In the absence of a statute or ordinance to the contrary, the general rule is that there is no duty on an adjoining owner to keep a sidewalk in repair." Levendoski v. Geisenhaver (1965), 375 Mich. 225, 227.
This Court recognized this rule of law in Berman v. LaRose (1969), 16 Mich. App. 55, 57. As plaintiffs recognize, the existence of an ordinance or statute does not alter the result. Grooms v. Union Guardian Trust Co., supra; Levendoski v. Geisenhaver, supra, p 227. This is true even though the injured party is a business invitee or a social guest.
"It is the generally recognized common-law rule * * * that the owner or occupant of property abutting on a public sidewalk does not, solely by reason of being an abutter, owe to the public, including invitees or business invitees of the abutter, a duty to keep the sidewalk in a safe condition." 88 ALR2d 331, 337, 338. (Emphasis supplied.)
Affirmed. Costs to defendant.